PER CURIAM.
This appeal is from a judgment of the circuit court denying a petition for writ of certiorari and dismissing the petition. The petition in circuit court sought review of an order of the Metropolitan Dade County Unsafe Structure and Housing Appeals Board. The appellant has failed to demonstrate that the circuit court misconceived or misapplied the applicable law. The judgment is affirmed. See Morris v. City of Hialeah, *858Fla.App.1962, 140 So.2d 615; Abenkay Realty Corp. v. Dade County, Fla.App.1966, 185 So.2d 777.
Affirmed.